      Case 3:19-cv-00051-BT Document 50 Filed 10/04/19                 Page 1 of 2 PageID 366


                            IN THE UNITED DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KARLTON A. MAYDWELL,                                 §
    Plaintiff,                                       §
                                                     §
                                                     §
vs.                                                  §
                                                     §       CIVIL ACTION NO. 3:19-cv-00051-S
                                                     §
CIARA FINANCIAL SERVICES, INC.                       §
D/B/A CLAY COOLEY AUTO GROUP,                        §
      Defendant.                                     §
                                                     §


   NOTICE OF BANKRUPTCY FILING AND IMPOSITION OF AUTOMATIC STAY


TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

         PLEASE TAKE NOTICE that on September 4, 2019, Plaintiff Karlton A. Maydwell (the

“Debtor”) commenced a voluntary case under Chapter 7 of Title 11 the United States Code (11

U.S.C. § 101 et seq.) (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Northern District of Texas. The Chapter 7 case is being administered under Case No. 19-32994-

sgj7. A copy of the applicable Debtor’s Chapter 7 petition is attached hereto as Exhibit A.

         PLEASE BE ADVISED that pursuant to Section 362(a) of the Bankruptcy Code (the

“Automatic Stay”), the filing of a bankruptcy petition “operates as a stay, applicable to all

entities,” of, among other things “the commencement or continuation, including the issuance or

employment of process, of a judicial, administrative, or other action or proceeding against the

debtor that was or could have been commenced before the commencement of the case under [the

Bankruptcy Code], or to recover a claim against the debtor that arose before the commencement

of the [bankruptcy] case” and “any act to obtain possession of property of the estate or of



NOTICE OF BANKRUPTCY FILING AND IMPOSITION OF AUTOMATIC STAY– Page 1
7347111v1/11628.009
   Case 3:19-cv-00051-BT Document 50 Filed 10/04/19                    Page 2 of 2 PageID 367


property from the estate or to exercise control over property of the estate.”       11 U.S.C. §

362(a)(1), (3). Accordingly, the above-captioned matter has been automatically stayed pursuant

to Section 362(a) of the Bankruptcy Code.

        PLEASE BE FURTHER ADVISED that any action taken against the Debtor without

obtaining, from the Bankruptcy Court, relief from the Automatic Stay is void ab initio and may

result in a finding of contempt for violation of the Automatic Stay.

                                                 Respectfully submitted,

                                                 THOMPSON, COE, COUSINS, & IRONS, LLP

                                                 By:/s/ Barry A. Moscowitz
                                                    Barry A. Moscowitz
                                                    State Bar No. 24004830
                                                    Anne-Alise “Ali” Fritsche
                                                    State Bar No. 24090786

                                                 700 North Pearl Street, 25th Floor
                                                 Dallas, Texas 75201-2832
                                                 Telephone: (214) 871-8200
                                                 Fax:          (214) 871-8209
                                                 Email: bmoscowitz@thompsoncoe.com
                                                           afritsche@thompsoncoe.com

                                                 ATTORNEYS FOR DEFENDANT CIARA
                                                 FINANCIAL SERVICES, INC.



                                   CERTIFICATE OF SERVICE

        This is to certify that the foregoing document has been served upon all counsel of record
on the 4th day of October, 2019 by electronic service:


                                                 /s/Anne-Alise “Ali” Fritsche
                                                 Barry A. Moscowitz
                                                 Anne-Alise “Ali” Fritsche




NOTICE OF BANKRUPTCY FILING AND IMPOSITION OF AUTOMATIC STAY– Page 2
7347111v1/11628.009
